Citation Nr: 1339898	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  10-39 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for bipolar type II disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript from that hearing was associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While delay is regrettable, the Board finds that additional development is needed in this case. 

The Veteran contends that his bipolar disorder is more severe than currently rated.  At the November 2011 Travel Board hearing, the Veteran's representative asserted that the Veteran's "current symptomatology" had changed since the last VA examination.  Since the Veteran's last examination regarding his service-connected bipolar disorder was in March 2009, more than three years, and because there 
may have been changes in the Veteran's condition, the Board finds that a new psychiatric examination would assist in fully and fairly evaluating the claim for an increased rating.  Allday v. Brown, 7 Vet. App.  517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Further, the VA claims folder and electronic Virtual VA file were reviewed and revealed VA treatment records related to the Veteran's service-connected bipolar disorder dating up to July 2012.  Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Physically or electronically obtain mental health treatment records dating since July 2012 from the VA Tennessee Valley Healthcare System-Nashville.  If no relevant records exist, the claims file should be annotated to reflect such, and the Veteran notified of such.

2.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected bipolar disorder.  The claims file should be reviewed in conjunction with the examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should also assign a Global Assessment of Functioning (GAF) score related to the Veteran's service connected psychiatric disability.  

3.  After completion of the above development, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


